Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/779084.  Claims 1-15, 17-19 are currently pending in this application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 are numbered incorrectly and do not depend on a pending claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PFEIFFER (2015/0226308).

Regarding Claim 8, PFEIFFER teaches A drive arrangement for a bicycle comprising: a crank rotatable about a crank axis in a circumferential drive direction and having a crank mounting portion; a drive sprocket (10), comprising: a sprocket mounting portion attached to the crank mounting portion(16)[0024][0025]; a chain engaging portion (200)(100), comprising: a plurality of thin teeth (100); a plurality of thick teeth (200), each of the plurality of thick teeth comprising: a load feature (210); a guiding tip disposed radially outward of the load feature (210); and an axial protrusion (208) disposed circumferentially beyond the load feature (210) in a circumferential direction opposite the drive direction; and a chain (50) configured to engage with the chain engaging portion of the drive sprocket (10), the chain (50) comprising: a plurality of outer link plates (52); a plurality of rollers (56), each of the plurality of rollers (56) disposed axially between a pair of the plurality of outer link plates (52) relative to a roller axis; and a plurality of inner link plates (54) disposed axially between the plurality of outer link plates (52) and the plurality of rollers (56) relative to the roller axis, wherein each of the plurality of inner link plates (54) comprises a load feature receiving portion (chamfered portion of 54 facing feature 210)(Fig. 14A), wherein a load feature width fills at least 70% of an inner axial distance defined between the load feature receiving portion of a first paired inner link plate and the load feature receiving portion of a second paired inner link plate of the plurality of inner link plates (Fig. 14A). Part 210 is shown to occupy over 80% of the width distance between the two adjacent chamfers on 54 in Fig. 14.
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 70% of an inner axial distance defined between the load feature receiving portion of a first paired inner link plate and the load feature receiving portion of a second paired inner link plate of the plurality of inner link plates.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Regarding Claim 9, PFEIFFER teaches wherein the load feature width fills at least 75% of the inner axial distance (Fig. 14A).
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 75% of an inner axial distance.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Regarding Claim 10, PFEIFFER teaches wherein the load feature width fills at least 80% of the inner axial distance (Fig. 14A).
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 80% of an inner axial distance.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.


Regarding Claim 11, PFEIFFER does not teach wherein a maximum width of the plurality of thick teeth fills a percentage of an outer axial distance defined between a first paired outer link plate and a second paired outer link plate of the plurality of outer link plates within 90% to 110% of the percentage of the inner axial distance filled by the load feature width.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Regarding Claim 12, PFEIFFER teaches wherein the load feature receiving portion (chamfered portion of 54 facing feature 210)(Fig. 14A) comprises a guide feature sized and shaped to guide the load feature (210) into driving contact with one of the plurality of rollers (56).

Regarding Claim 13, PFEIFFER teaches wherein the guide feature (chamfered portion of 54 facing feature 210)(Fig. 14A) comprises an angled surface.

Regarding Claim 14, PFEIFFER teaches wherein the guide feature (chamfered portion of 54 facing feature 210)(Fig. 14A) comprises a convex surface facing the load feature (210). The chamfer is convex in the circumferential direction around the inner link ends.


Claims 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PFEIFFER (2015/0226308) in view of SHIRAI (2016/0304161) and KAMADA (2019/0031288).

Regarding Claim 15, PFEIFFER teaches A drive arrangement for a bicycle comprising: a crank rotatable about a crank axis in a circumferential drive direction  and having a crank mounting portion (portion of crank attached to 16); a drive sprocket (10), comprising: a sprocket mounting portion (16) attached to the crank mounting portion; a chain engaging portion, comprising [0025]-[0027]: a plurality of thin teeth (100); a plurality of thick teeth (200), each of the plurality of thick teeth comprising: a load feature (210); a guiding tip disposed radially outward of the load feature (210); and an axial protrusion (208) disposed circumferentially beyond the load feature (210) in a circumferential direction opposite the drive direction; and a chain (50) configured to engage with the chain engaging portion of the drive sprocket (10), the chain (50) comprising: a plurality of outer link plates (52); a plurality of rollers (56), each of the plurality of rollers (56) disposed axially between a pair of the plurality of outer link plates (52) relative to a roller axis; and a plurality of inner link plates (54) disposed axially between the plurality of outer link plates (52) and the plurality of rollers (56) relative to the roller axis, wherein each of the plurality of inner link plates (54) comprises a load feature receiving portion (chamfered portions of 54 adjacent 210), and wherein a load feature width fills at least 70% of an inner axial distance defined between the load feature receiving portion of a first paired inner link plate and the load feature receiving portion of a second paired inner link plate of the plurality of inner link plates (Fig. 14A). Part 210 is shown to occupy over 80% of the width distance between the two adjacent chamfers on 54 in Fig. 14.
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 70% of an inner axial distance defined between the load feature receiving portion of a first paired inner link plate and the load feature receiving portion of a second paired inner link plate of the plurality of inner link plates.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.
PFEIFFER does not teach a gear changer comprising: a guide pulley; a tension pulley rotatable about a tensioning axis and a fluid damper assembly comprising: a flow path configured to facilitate flow from a first chamber to a second chamber at a first flow rate; and a valve configured to facilitate flow from the second chamber to the first chamber at a second flow rate greater than the first flow rate.
SHIRAI teaches ; a gear changer (12) comprising: a guide pulley (58); a tension pulley (57) rotatable about a tensioning axis and a fluid damper assembly (24) comprising: a flow path (direction of F) configured to facilitate flow from a first chamber (chamber on side of 90 and 92) to a second chamber (chamber on side of 62c and 82b) at a first flow rate; and a valve (80)(82) configured to facilitate flow (P1)(P2) from the second chamber to the first chamber at a second flow rate greater than the first flow rate.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in PFEIFFER to include the damper in SHIRAI to help prevent the chain from bouncing off the sprockets.
PFEIFFER does not teach a driven sprocket assembly comprising at least twelve (12) driven sprockets; and a chain configured to engage with the chain engaging portion of the drive sprocket and with the driven sprocket assembly
KAMADA teaches a driven sprocket assembly comprising at least twelve (12) driven sprockets; and a chain configured to engage with the chain engaging portion of the drive sprocket and with the driven sprocket assembly (Figs. 1, 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in PFEIFFER to have the rear sprocket set in KAMADA so there are lots of gear ratios to choose from.

Regarding Claim 17, PFEIFFER teaches wherein the load feature width fills at least 75% of the inner axial distance (Fig. 14A).
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 75% of an inner axial distance.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Regarding Claim 18, PFEIFFER teaches wherein the load feature width fills at least 80% of the inner axial distance (Fig. 14A).
Assuming arguendo that PFEIFFER does not teach a load feature width fills at least 80% of an inner axial distance.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Regarding Claim 19, PFEIFFER does not teach wherein a maximum width of the plurality of thick teeth fills a percentage of an outer axial distance defined between a first paired outer link plate and a second paired outer link plate of the plurality of outer link plates within 90% to 110% of the percentage of the inner axial distance filled by the load feature width.
PFEIFFER has the result effective variable of a percentage width filled between the load feature receiving portions by the load feature since there is some percentage filled as shown in Fig. 14A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it so there is more contact area between the sprocket tooth and the chain roller to increase sprocket and chain durability.  An increased percentage filled means a larger surface of the chain roller is contacting the sprocket tooth which results in lower pressure between the two parts and thus less stress and increased wear life of the two parts.

Allowable Subject Matter
Claims 1-7 are allowed.
The prior art does not teach or suggest a load chamfer sized and shaped to extend beyond a corresponding one of the plurality of rollers beyond the load feature of the corresponding one of the plurality of thick teeth in a second radial direction relative to the roller axis during drivetrain engagement; and a clearance feature sized and shaped to allow the corresponding one of the plurality of rollers to align with or protrude past the clearance feature in a third radial direction of the load chamfer relative to the roller axis during drivetrain engagement with the other elements in Claim 1.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654